Citation Nr: 0733912	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
May 1974 and from September 1975 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In June 2006, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2002 and October 2003 
notice letters, the RO notified the veteran of the 
information and evidence needed to substantiate his TDIU 
claim.  By a June 2006 notice letter, the veteran was 
provided with the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's claim, the 
claim was properly re-adjudicated in July 2007, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2002 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The RO also told the veteran 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  Additionally, in September 2006 and 
October 2006, the veteran was provided VA examinations in 
relation to his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran has been granted service connection for multiple 
disabilities:  status-post right hip arthroplasty, evaluated 
as 70 percent disabling; gastric ulcer disease, evaluated as 
20 percent disabling; residuals of a fracture of the radius 
and ulna of the left arm, evaluated as 10 percent disabling; 
residuals of a right proximal humerus fracture, evaluated as 
noncompensably (zero percent) disabling, and chronic 
sinusitis, evaluated as noncompensably (zero percent) 
disabling.  The veteran's combined schedular evaluation is 80 
percent.

Although the minimum schedular rating requirements are met, 
the veteran must first and foremost be shown to be unable to 
secure or follow substantially gainful employment in order 
for a TDIU rating to be warranted.  Here, the evidence that 
the Board finds most probative regarding the issue is a 
statement from the veteran dated in January 2006 and the 
information concerning employment set forth in the September 
2006 and October 2006 VA examination reports.  In sum, the 
veteran stated that he is currently working for the State of 
Mississippi.  

The medical examination and opinion evidence obtained 
pursuant to the Board's remand confirms the fact that the 
veteran in not unemployable.  In September 2006, the veteran 
was examined regarding his sinusitis.  The examiner did not 
find any sinusitis and diagnosed the veteran with rhinitis.  
The examiner opined that the nasal findings were not 
significant enough to in any way be harmful to employment.  
In October 2006, the veteran underwent a stomach examination.  
The examiner found no active ulcer and diagnosed the veteran 
with esophageal reflux.  The examiner stated that the 
veteran's stomach condition did not prevent him from securing 
and following substantially gainful employment.

The veteran also underwent orthopedic examination in October 
2006.  The examiner stated that the veteran had significant 
impairment with regard to his right hip and left wrist.  The 
examiner did not comment on employability but noted that the 
veteran was employed with State of Mississippi.  
Additionally, VA treatment records from the Jackson VAMC do 
not contain competent opinion evidence that the veteran is 
unemployable.

While this evidence shows that the veteran's service-
connected disabilities likely impair his earning capacity, 
unemployability has not been shown.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Most importantly, any evidence 
indicating that the veteran is unemployable is outweighed by 
the fact that he is currently substantially and gainfully 
employed.

The veteran argues that his service-connected hip disability 
was not taken into account in the most recent supplemental 
statement of the case (SSOC), dated in July 2007.  However, 
the SSOC cited to information from the October 2006 
orthopedic examination.  Thus, the veteran's hip disability 
was taken into account, but the more probative information 
concerning employment was cited in the SSOC.  The veteran 
also asserts that he will not be employable in the future.  
TDIU is not shown by the current evidence, but if the veteran 
becomes unemployable as a result of service-connected 
disabilities in the future, he has the right to file another 
claim for TDIU.

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


